                                  1                                   UNITED STATES DISTRICT COURT

                                  2                                  NORTHERN DISTRICT OF CALIFORNIA

                                  3

                                  4      MARCELL YOUNG,
                                                                                         Case No. 19-cv-01965-PJH
                                  5                     Plaintiff,

                                  6               v.                                     ORDER DIRECTING PARTIES TO
                                                                                         INFORM COURT WHETHER THEY
                                  7      NANCY A BERRYHILL, et al.,                      CONSENT TO MAGISTRATE JUDGE
                                                                                         FOR ALL PURPOSES
                                  8                     Defendants.

                                  9

                                  10            In cases assigned to a district judge, the parties may consent at any time to

                                  11   reassignment of the case to a magistrate judge for all purposes, including entry of final

                                  12   judgment. See Civil L.R. 73-1(b). This option is being made available because the
Northern District of California
 United States District Court




                                  13   magistrate judges in this district have smaller civil dockets and no felony criminal cases

                                  14   and may be able to adjudicate this case more expeditiously than the undersigned district

                                  15   judge.

                                  16            Accordingly, the parties are hereby DIRECTED to advise the court, no later than

                                  17   May 17, 2019, whether they consent to have a magistrate judge conduct all further

                                  18   proceedings in the instant action. Normally the parties would be directed to so inform the

                                  19   court in their Joint Case Management Statement filed in connection with the initial case

                                  20   management conference. However, because this case involves a review of an

                                  21   administrative record, a case management conference has not been scheduled. The

                                  22   parties are advised that they may jointly request assignment to a specific magistrate

                                  23   judge. For the parties’ convenience, a consent form is attached hereto; forms are also

                                  24   available at http://www.cand.uscourts.gov, in the "Forms" section.

                                  25            IT IS SO ORDERED.

                                  26   Dated: April 12, 2019                      __________________________________
                                                                                    PHYLLIS J. HAMILTON
                                  27                                                United States District Judge

                                  28
                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARCELL YOUNG,
                                                                                        Case No. 19-cv-01965-PJH
                                  8                   Plaintiff,

                                  9              v.                                     CONSENT OR DECLINATION TO
                                                                                        MAGISTRATE JUDGE JURISDICTION
                                  10     NANCY A BERRYHILL, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13
                                       INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you
                                  14   (if you are the party) or the party you represent (if you are an attorney in the case)
                                       choose(s) to consent or decline magistrate judge jurisdiction in this matter. Sign this form
                                  15   below your selection.
                                  16      ( ) Consent to Magistrate Judge Jurisdiction
                                  17          In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to
                                       have a United States magistrate judge conduct all further proceedings in this case,
                                  18   including trial and entry of final judgment. I understand that appeal from the judgment
                                       shall be taken directly to the United States Court of Appeals for the Ninth Circuit.
                                  19
                                               OR
                                  20
                                          ( ) Decline Magistrate Judge Jurisdiction
                                  21
                                              In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United
                                  22   States magistrate judge conduct all further proceedings in this case.
                                  23
                                       DATE:   ____________, 20____             NAME:   ________________________________
                                  24
                                                                          COUNSEL FOR
                                  25                                      (OR “PRO SE”):________________________________

                                  26
                                  27                                                    ________________________________
                                                                                                   Signature
                                  28
